DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is a Non-Final Action in response to the communication filed on 3/25/2022.
Claims 1-12 and 14-19 are currently pending and are considered below. Claims 1, 7, and 14 have been further amended and claim 4, 6, 10, 12, 17, and 19 are canceled via the examiner’s amendment provided below. Claims 1-3, 5, 7-9, 11, 14-16, and 18 are allowed.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/25/2022 has been entered.
 
Allowable Subject Matter
Claims 1-3, 5, 7-9, 11, 14-16, and 18 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in following up on interview with Boyoung Yeum on 5/12/2022.

Please amend the claims dated 3/25/2022 as follows:
1. 	  A system comprising: 
		a client-side tool that is in communication with a first processor and operatively coupled to a first memory, the client-side tool being configured to send a request for a service to be performed; and
		a server-based tool that is in network communication with the client-side tool, a service-side tool, and a database, the server-based tool being configured to: 
			receive the request from the client-side tool; 
			extract a set of metrics from the request, the metrics including a location of a service site and a service type; 
			search the database for service provider profiles in accordance with the metrics; 
			cause a service provider profile that is in accordance with the metrics to be displayed on the client-side tool, 
				wherein the display of the service provider profile on the client-side tool includes concurrently displaying on a same screen all of (i) a map of the location of the service site and a location of the service provider relative to the location of the service site, (ii) a rating of the service provider, (iii) an estimated distance of the service provider from the location of the service site, and (iv) an input field for selecting the service provider; 
			upon selection of the service provider profile by the client-side tool, communicate a first message to the service-side tool, the service-side tool corresponding with the selected service provider profile; and
			upon receipt of an acceptance by the service-side tool, communicate a second message to the client-side tool, the second message including a notice of acceptance by the service-side tool corresponding with the selected service provider profile, and an estimated time of arrival of a selected service provider associated with the service-side tool, 
		wherein, when a user has both a client profile and a service provider profile, a home screen of the client-side tool displays the user's client profile and an option to directly toggle from the client-side tool to the service-side tool, 
		upon selection of the option on the home screen of the client-side tool, the home screen of the client-side tool is automatically replaced with a screen of the service-side tool that displays the user's service provider profile and an option to view a pending job request, and the view of the pending job request is a list of pending service requests, each with a client profile that submitted a respective service request and a time left to accept and complete the respective service request, and 
the server-based tool is further configured to receive a rating of a service provider from the client-side tool and save the rating to a corresponding service provider profile.
	2. 	  The system of claim 1, wherein the metrics further include appointment time.
	3. 	  The system of claim 2, wherein the first message includes the extracted metrics.
	4. 	  
	5. 	  The system of claim 1, wherein the service provider profile is provided to the client-side tool for display which includes a display of an availability status of the service provider on the client-side tool.
	6. 	   
	7. 	  A computer program product for establishing communication between service demand and service providers, the computer program product comprising a non-transitory computer readable storage device having program code embodied therewith, the program code executable by a processor to: 
		receive a request for a service to be performed; 
		extract a set of metrics from the request, the metrics including a location of a service site and a service type; 
		search a database of service provider profiles in accordance with the metrics; 
		display a service provider profile that matches the metrics on a client-side tool, 
			wherein the display of the service provider profile on the client-side tool includes concurrently displaying on a same screen all of (i) a map of the location of the service site and a location of the service provider relative to the location of the service site, (ii) a rating of the service provider, (iii) an estimated distance of the service provider from the location of the service site, and (iv) an input field for selecting the service provider; 
		upon selection of the service provider profile, communicate a first message to a service-side tool having the selected service provider profile; and
		upon acceptance by the service-side tool, communicate a second message to the client-side tool, the second message including a notice of acceptance by the service-side tool corresponding with the selected service provider profile, and an estimated time of arrival of a selected service provider associated with the service-side tool,
		wherein, when a user has both a client profile and a service provider profile, a home screen of the client-side tool displays the user's client profile and an option to directly toggle from the client-side tool to the service-side tool,
		upon selection of the option on the home screen of the client-side tool, the home screen of the client-side tool is automatically replaced with a screen of the service-side tool that displays the user's service provider profile and an option to view a pending job request, and the view of the pending job request is a list of pending service requests, each with a client profile that submitted a respective service request and a time left to accept and complete the respective service request, and 
		the computer program product further comprises program code executable by the processor to receive a rating of a service provider from the client-side tool and save the rating to a corresponding service provider profile. 
	8. 	  The computer program product of claim 7, wherein the metrics further include appointment time.
	9. 	  The computer program product of claim 8, wherein the first message includes the extracted metrics.
	10. 	  
	11. 	  The computer program product of claim 7, wherein the display of the service provider profile includes a display of an availability status of the service provider.
	12. 	  
	13. 	  
	14. 	  A method for establishing a communication between service demand and service providers, the method comprising: 
		receiving a request for a service to be performed; 
		extracting a set of metrics from the request, the metrics including a location of a service site and a service type; 
		searching a database of service provider profiles in accordance with the metrics; 
		displaying a service provider profile that matches the metrics on a client-side tool, 
			wherein the display of the service provider profile on the client-side tool includes concurrently displaying on a same screen all of (i) a map of the location of the service site and a location of the service provider relative to the location of the service site, (ii) a rating of the service provider, (iii) an estimated distance of the service provider from the location of the service site, and (iv) an input field for selecting the service provider; 
		upon selection of the service provider profile, communicating a first message to a service-side tool having the selected service provider profile; and
		upon acceptance by the service-side tool, communicating a second message to the client-side tool, the second message including a notice of acceptance by the service-side tool corresponding with the selected service provider profile and an estimated time of arrival of a selected service provider,
		wherein, when a user has both a client profile and a service provider profile, a home screen of the client-side tool displays the user's client profile and an option to directly toggle from the client-side tool to the service-side tool, 
		upon selection of the option on the home screen of the client-side tool, the home screen of the client-side tool is automatically replaced with a screen of the service-side tool that displays the user's service provider profile and an option to view a pending job request, and the view of the pending job request is a list of pending service requests, each with a client profile that submitted a respective service request and a time left to accept and complete the respective service request, and
		the method further comprises receiving a rating of a service provider from the client-side tool and saving the rating to a corresponding service provider profile.
	15. 	  The method of claim 14, wherein the metrics further include appointment time.
	16. 	  The method of claim 15, wherein the first message includes the extracted metrics.
	17. 	   
	18. 	  The method of claim 14, wherein displaying the service provider profile includes displaying an availability status of service provider.
	19. 	  
	20. 	 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Objections have been withdrawn based on applicant’s amendments to the claims.

Rejections under 35 U.S.C. 103 have been withdrawn based on applicant’s amendments to the claims. Closes prior art to the claimed invention include US 2014/0249878 A1 (“Kaufman”), US 2017/0293950 A1 (“Rathod”), US 2014/0235222 A1 (“Gonen”), US 2015/0310540 A1 (“Moulton”). None of the prior art, alone or in combination, teach(es) the claimed invention as recited above in the examiner’s amendments, wherein the novelty is not in a single limitation, but rather, in the combination of all the limitations.

Rejections under 35 U.S.C. 101 have been withdrawn since the claims have been found subject matter eligible for the following reasons: the claims as provided in the examiner’s amendments above integrates the abstract idea into a practical application by providing an improvement to a technical field and or providing meaningful limitations beyond generally linking the abstract idea to a particular technological environment based on toggle option for automatically switching between multiple personas/accounts of a user and the processes/function related to these accounts/personas of the user.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHMET YESILDAG whose telephone number is (571)272-3257. The examiner can normally be reached M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MEHMET YESILDAG/Primary Examiner, Art Unit 3624